Citation Nr: 0101494	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-04 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from February 1941 to 
August 1945 and from August 1950 to September 1951.  It has 
been verified that the veteran was missing in action from 
December 20, 1944 to May 10, 1945.  

The veteran died in September 1998; the appellant is his 
widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the RO.  

The appellant failed to appear for a hearing at the RO, 
scheduled at her request in May 1999.  



REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In this regard, all records referable to treatment of the 
veteran since service should be obtained and associated with 
the claims file.  

The appellant also should be asked to submit competent 
evidence to support her claim.  

The evidence shows that the veteran died on September [redacted], 
1998.  At the time of the veteran's death, service-connection 
had not been granted for any disability.  No claim for VA 
benefits was pending at that time.  

The death certificate listed the cause of the veteran's death 
as multi-infarct dementia.  Other significant conditions 
which contributed to his death were listed as being those of 
tobacco use and ischemic cardiomyopathy.  No autopsy was 
performed.  

The death certificate lists ischemic cardiomyopathy as a 
significant condition which contributed to the veteran's 
death.  It has been certified that the veteran was missing in 
action from December 1944 to October 1945, but his status 
during the time that he was missing is not clear.  

Where a veteran was a prisoner of war and detained for thirty 
or more days, beriberi (including beriberi heart disease), if 
manifest to a degree of 10 percent or more at any time after 
active service, will be presumed to have occurred in service 
and shall be service connected even though there is no record 
of such disease during service. 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309(c).  

Additionally, the note in 38 C.F.R. § 3.309(c) explains that, 
"[f]or purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity."  

Thus, the RO should determine whether the veteran has the 
status as a former POW and then should reconsider the claim 
in this regard.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal conditions following 
service.  The appellant should be asked 
to identify any health care providers who 
might have treated the veteran prior to 
his death.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also afford the appellant an 
opportunity to provide additional 
argument and information to support her 
application for benefits.  This should 
include asking her to provide all 
competent evidence to support claim of 
service connection for the cause of the 
veteran's death, to include any evidence 
showing that the veteran died as the 
result ischemic heart disease due to 
being a prisoner of war.  The appellant 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO should then take appropriate 
steps to ascertain whether the veteran 
has status as a former POW and, if so, 
the dates of confinement should be 
specified.  

3.  Following completion of the 
development requested hereinabove, the RO 
undertake to review the appellant's 
claims.  The RO should readjudicate the 
appellant's claim in light of its 
determination of the veteran's POW status 
and with regard to all pertinent law and 
regulations.  The RO in this regard must 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, then the appellant 
and her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


